IDO Security Inc. 17 State Street New York, New York, 10004 By EDGAR Mr. Barry Spiegel Assistant Director Securities and Exchange Commission Washington, D.C. 20549 January 14, 2011 Dear Mr. Spiegel Re: IDO Security Inc. Form 10-K for the Year Ended December 31, 2009 Form 10-Q for the Quarterly Period Ended June 30, 2009For 10-Q for the Quarterly Period Ended September 30, 2009 File No.: 000-51170 IDO Security Inc. (the "Company") respectfully requests an extension of time until January 24, 2011 to respond to the comment letter from the Securities and Exchange Commission dated December 27, 2010. The Company looks forward to working with the SEC to resolve all issues raised by its Comments. Yours sincerely, /s/ Michael Goldberg Michael Goldberg Acting Chief Executive Officer
